PER CURIAM:
On June 16, 1981, petitioner was disbarred by order of this court based upon his consent, pursuant to then D.C.Bar R. XI, § 17. At the time of his disbarment, he was under indictment in the United States District Court. United States v. Benjamin Evans, No. 81-91. Petitioner pled guilty to mail fraud in violation of 18 U.S.C. § 1341 and obstruction of an official investigation in violation of 18 U.S.C. § 1510. Pursuant to sentence imposed on July 17, 1981, petitioner paid $6,000 in fines, completed ninety days in a halfway house, served five years on probation, and performed two hundred and fifty hours of community service as a paralegal.
Before us now is a unanimous Report and Recommendation of the Board on Professional Responsibility that petitioner be reinstated as a member of the District of Columbia Bar pursuant to D.C.Bar R. XI, § 16. In its Report, the Board concludes:
Although the Petitioner’s misconduct was extremely serious it does not, as Bar Counsel has observed, bar him from consideration for reinstatement. [See In re McBride, 602 A.2d 626 (D.C.1992) (en banc) ] By all accounts in the record Petitioner acknowledges his wrongdoing and appears remorseful. He has maintained gainful employment and has been actively involved in community affairs. There was unanimous testimony attesting to petitioner’s present character and integrity. Petitioner has maintained and demonstrated that he has the competency and learning in the law to be reinstated. He has kept current with developments in the law by working as a paralegal, handling litigation pro se, and attending a wide array of Continuing Legal Education courses.
Bar Counsel supports the Report and Recommendation. Accordingly it is
ORDERED that the petition of reinstatement is granted, and Benjamin L. Evans is hereby reinstated as a member of the District of Columbia Bar pursuant to D.C.Bar R. XI, § 16.

So ordered.